Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a fabric disc filter having: a plurality of filter segments arranged on an outer circumferential surface of a rotary drum, wherein each of the plurality of filter segments includes: a filter panel provided in a filter frame; and a rod-shaped stopper provided in the filter panel to distribute a load applied to the filter panel in a washing process of the filter panel and couple the filter panel to the filter frame or a segment frame; and a pocket fixedly sewn to the filter panel, the pocket including a space into which the rod-shaped stopper is fixedly inserted, in combination with the remaining limitations in the claim.  Chesner (US 4,162,982) and Moon (KR 101039326B1) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the segments would not operate as intended.
Claims 2-3 and 5-6 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778